Citation Nr: 1441826	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-32 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for service-connected L5-S1 herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in July 2009.  A transcript of the hearing is of record. 

The Board remanded the issue on appeal in November 2009 and September 2013 for further development.  The case has now returned to the Board for appellate consideration.

The Board noted in the September 2013 decision that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the Veteran's statements after the January 2009 rating decision that denied entitlement to a TDIU.  The Board determined that the issue of TDIU was on appeal as part of the Veteran's initial increased rating claim for L5-S1 herniated nucleus pulposus and it assumed jurisdiction over that issue.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  An August 2014 rating decision granted entitlement to a TDIU, effective August 1, 2007, the date the RO received the Veteran's service connection claim for a back disability.  As this is a full grant of the benefit sought on appeal and the Veteran has not indicated a disagreement with the effective assigned, the Board concludes that the issue of entitlement to a TDIU is no longer before the Board.

During the appeal, the RO granted a separate 20 percent disability rating for radiculopathy of the left lower extremity, effective August 1, 2007.  See August 2014 rating decision.  As the Veteran did not appeal this decision, it is not before the Board at this time.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected L5-S1 herniated nucleus pulposus is not manifested by unfavorable ankylosis of the lumbosacral spine and the Veteran has not been prescribed bed rest by a physician having a total duration of at least six weeks during a twelve month period.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 40 percent rating for L5-S1 herniated nucleus pulposus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial rating assigned to L5-S1 herniated nucleus pulposus.  The February 2008 rating decision granted the Veteran's service connection claim and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the February 2008 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013). 

The August 2008 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating Diseases and Injuries of the Spine and Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The statement of the case included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examination reports dated in January 2008, March 2010 and January 2014, lay statements from the Veteran and a transcript of the July 2009 Board hearing.

The January 2008, March 2010 and January 2014 VA examinations show that the examiners reviewed the Veteran's claims file, obtained an oral history from the Veteran and evaluated the Veteran's lumbosacral spine disability.  The VA examinations discussed in detail the manifestations of the Veteran's lumbar spine disability to include any neurological disorders.  As such, the Board finds the VA examinations are adequate for rating purposes.  

Furthermore, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

II.  Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   
	
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2013).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected L5-S1 herniated nucleus pulposus is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under section 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under 37 C.F.R. § 4.71a , Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

The evidence of record shows that the Veteran does not have unfavorable ankylosis of the lumbar spine.  The Board notes that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the ankylosis results in one or more stated conditions.  See 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  The VA examination in January 2014 specifically note that the Veteran does not have ankyloses of the spine.  Furthermore, all of the VA examinations indicate that the Veteran has some range of motion of the thoracolumbar spine even with consideration of pain on motion and additional functional impairment due to repetitive use or flare-ups.  The Board has also considered the lay evidence of record regarding the Veteran's back disability; however, none of that evidence indicates that his symptoms manifest in unfavorable ankylosis of the spine.  Accordingly, the evidence of record does not more closely approximate unfavorable ankylosis of the thoracolumbar spine.  

The Board has considered whether the Veteran is entitled to a higher disability rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  Under this criteria, if IVDS results in incapacitating episodes having a total duration of at least six weeks during the past twelve months a 60 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The evidence of record shows that the Veteran did not have at least six weeks of incapacitating episodes with physician prescribed bed rest during a twelve month period as described in the regulations.  See id. at Note (1).  Furthermore, the January 2008 and March 2010 VA examination reports specifically document that the Veteran had not been prescribed bed rest in the last 12 months.  Thus, the Veteran is not entitled to a higher disability rating under the Formula for Rating IVDS Based on Incapacitating Episodes. 

The Board has determined whether staged ratings are appropriate.  The competent medical evidence of record shows that the Veteran's symptoms of L5-S1 herniated nucleus pulposus have not fluctuated materially during the course of this appeal as to warrant an increased rating at any time.  As such, a staged rating is not warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  In this regard, during the appeal, the Veteran was granted separate disability ratings for radiculopathy of the left lower extremity.  As the Veteran did not appeal this issue, it is not before the Board.  Thus, the Board will consider whether the Veteran should receive a separate rating for any other objective neurological abnormalities associated with the Veteran's service-connected L5-S1 herniated nucleus pulposus.  The January 2008 VA examination reveals that there were no associated features or symptoms of weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness and bowel or bladder complaints.  The Veteran denied bowel or bladder incontinence in the March 2010 VA examination.  The January 2014 VA examination shows that the Veteran does not have any radicular pain or any other signs or symptoms due to radiculopathy of the right lower extremity.  The examiner in January 2014 determined that the Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine condition to include bowel or bladder problems.  Thus, the Veteran is not entitled to a separate disability rating for bowel impairment, bladder impairment or any other neurological disability.  

In sum, the schedular criteria for spine disorders does not result in a higher rating for the Veteran's L5-S1 herniated nucleus pulposus for the reasons discussed in detail above.  Here, there is no reasonable doubt that could be resolved in his favor.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating.

Extraschedular Consideration

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2013).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected L5-S1 herniated nucleus pulposus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's L5-S1 herniated nucleus pulposus with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the evidence of record shows that the Veteran's low back symptoms cause pain and severe limitation of motion of the low back.  All of these symptoms are contemplated by the rating criteria.  See 38 C.F.R. § 4.71a ("with or without symptoms of pain...").  As discussed, the Board has considered the functional effects of the disability caused by pain and limitation of motion to include on repetitive use and flare-ups.  The Board finds that the rating criteria adequately evaluate his current service-connected back disability as it contemplates limitation of motion and pain.  As the first part of the Thun inquiry is not met, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 40 percent for service-connected L5-S1 herniated nucleus pulposus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


